Citation Nr: 0019597
Decision Date: 07/26/00	Archive Date: 09/08/00

Citation Nr: 0019597	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-40 748	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cerebral concussion 
with headaches.

2.  Entitlement to service connection for a residual shell 
fragment wound (SFW) scar on the scalp.

3.  Entitlement to service connection for cervical arthritis.

4.  Entitlement to a increased (compensable) evaluation for 
shell fragment wound (SFW) residuals of the left chest wall.

5.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities prior to 
September 12, 1997, under the provisions of 38 C.F.R. 
§ 3.324.

6.  Entitlement to Service Disabled Veterans' (RH) Insurance 
under the provisions of 38 U.S.C.A. § 1922.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to November 
1954; he has been awarded the Combat Infantryman Badge and 
the Purple Heart.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

An August 1998 rating decision granted service connection for 
post-traumatic stress disorder (PTSD), and assigned a 30 
percent evaluation effective September 12, 1997.

The veteran requested entitlement to service connection for 
tinnitus and for heart disability secondary to service-
connected PTSD in October 1998.  VA sent the veteran a letter 
later in October 1998 indicating that the veteran must 
furnish evidence of the incurrence or aggravation of tinnitus 
in service and how his heart disease is secondary to his 
service-connected PTSD to avoid a finding that the claims are 
not well grounded; the veteran was told to submit the 
evidence as soon as possible, preferably within 60 days of 
the date of the letter.  Since no subsequent evidence was 
submitted by the veteran, these issues are not part of the 
veteran's appeal.

The veteran testified at a personal hearing at the RO before 
the undersigned Board member on April 16, 1999.  
Unfortunately, due to technical difficulties, the hearing was 
not properly recorded or transcribed.  The Board sent the 
veteran a letter on June 8, 1999, indicating that a 
transcript of the April 1999 hearing could not be obtained 
and asking if the veteran desired another personal hearing.  
The letter indicates that, if the veteran did not respond to 
the letter within 30 days of the date of the letter, the 
Board would assume that the veteran did not want another 
hearing and would adjudicate the case based on the evidence 
of record.  Because the Board mistakenly thought that the 
veteran had not timely responded to the June 1999 letter, a 
decision was issued by the Board in March 2000.  However, the 
veteran had indicated his desire for another hearing, and he 
testified at a video conference hearing before the 
undersigned in May 2000, which the veteran accepted in place 
of another personal hearing by a member of the Board sitting 
at the RO.  Therefore, the Board has promulgated this 
Supplemental Decision.  38 C.F.R. § 20.717(d) (1999).


FINDINGS OF FACT

1.  The veteran's claims for service connection for a 
cerebral concussion with headaches, a residual SFW scar of 
the scalp, and cervical arthritis is not plausible.

2.  All available relevant evidence necessary for an 
equitable determination of the other issues on appeal has 
been obtained.

3.  The veteran's SFW scar of the left chest wall is not 
tender and painful and does not cause any functional 
impairment.

4.  The veteran's service-connected disabilities did not 
cause a problem with employment prior to September 12, 1997.
5.  The veteran was granted service connection, with a 
compensable rating, for PTSD in an August 1998 rating 
decision, effective September 12, 1997.

6.  The veteran filed an application for RH insurance later 
in August 1998.

7.  At the time of his application, the veteran was not in 
good health, as defined by the applicable VA criteria.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for a cerebral concussion with 
headaches, for a residual SFW scar on the scalp, or for 
cervical arthritis.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for SFW 
residuals of the left chest wall have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

3.  A 10 percent evaluation for multiple, noncompensable, 
service-connected disabilities prior to September 12, 1997, 
under the provisions of 38 C.F.R. § 3.324, is not warranted.  
38 C.F.R. § 3.324 (1999).

4.  The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922(a) (West 1991); 38 C.F.R. § 8.0 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  Service incurrence 
may be presumed for certain chronic disabilities, including 
arthritis, when shown to a degree of 10 percent within a year 
of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

38 U.S.C.A. § 1154 does not negate the need for medical 
evidence of a nexus between a current disability and a 
disease or injury incurred in or aggravated by service where 
a determinative issue involves a matter requiring medical 
expertise as opposed to a matter susceptible to lay 
observation.  See Libertine v. Brown, 9 Vet. App. 521 (1996).

The veteran's service medical records, including his November 
1954 discharge examination report, do not contain any 
complaints or findings of a cerebral concussion with 
headaches, a SFW scar of the scalp, or cervical disability.  

The earliest date of the post-service treatment records on 
file is in 1988.  X-rays of the cervical spine dated in March 
1988 were interpreted as showing mild cervical spondylosis.  
On VA examination in July 1988, the veteran's complaints 
included headaches and neck pain.  The diagnosis on 
neuropsychiatric examination in July 1988 was residuals of a 
concussion, complicated by arthritis.  The examiner noted 
that it was possible that the headaches that the veteran had 
been having more recently were either caused or aggravated by 
his cervical arthritis.  X-rays of the cervical spine were 
within normal limits.

VA outpatient records dated from 1988 to October 1997 reveal 
that X-rays of the cervical spine in May 1993 were considered 
to be unchanged from March 1988.  The veteran said in April 
1994 that he was still getting headaches.  Cervical 
spondylosis was noted in April 1997.  

On VA skin examination in September 1997, the diagnoses were 
benign superficial linear scar of the right frontoparietal 
area of the scalp and no scar at the back of the head.  On VA 
orthopedic examination in June 1998, the diagnosis was 
cervical and lumbar strain with degenerative disc disease.  
X-rays of the cervical spine in June 1998 were interpreted as 
showing advanced degenerative arthritis with narrowing of the 
disc spaces in the lower cervical spine.

The veteran testified at his video conference hearing in May 
2000 that he incurred a cerebral concussion with headaches 
and a SFW of the scalp during combat in Korea when he tried 
to pull other soldiers out of a bunker that was being fired 
upon and the bunker collapsed, which also led to his cervical 
arthritis.

Although the veteran contends that he has the disabilities at 
issue due to service, the veteran, as a lay person, is not 
qualified to provide medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

There is no evidence in the file of a cerebral concussion, a 
SFW scar of the scalp, or cervical disability in service and 
no evidence of cervical arthritis within a year of service 
discharge.  In fact, the initial evidence of any of these 
disorders was not until 1988, which is many years after 
service discharge.  Additionally, there is no medical opinion 
on file linking a cerebral concussion with headaches, a SFW 
scalp scar, or cervical disability to service injury.  The 
July 1988 diagnosis of residuals of a concussion is based on 
the veteran's subjective history, since there is nothing in 
the file or on physical examination in July 1988 to support a 
diagnosis of concussion; additionally, the examiner concludes 
that the veteran's headaches could have been caused by his 
cervical arthritis, which was not shown until many years 
after service discharge.  With respect to the scalp scar, the 
Board notes that the VA examiner in September 1997 found a 
hardly noticeable benign, superficial linear scar on the 
right frontoparietal area of the scalp; this scar was not 
diagnosed as a SFW.  As noted above, the provisions of 
38 U.S.C.A. § 1154(b) do not negate the need for medical 
nexus evidence.  Consequently, the Board must conclude that 
the veteran's claims for service connection for cerebral 
concussion with headaches, a SFW scar of the scalp, and 
cervical arthritis are not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claims for service connection for 
the disabilities noted above.  Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).

Increased Rating and 38 C.F.R. § 3.324

The veteran's claim for a compensable evaluation for SFW 
residuals of the left chest wall, as well as his claim for 
entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities prior to 
September 12, 1997, under the provisions of 38 C.F.R. 
§ 3.324, are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Additionally, the facts relevant to 
the claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.  

Although the veteran has been awarded the Purple Heart for 
wounds received in combat in May 1952, his service medical 
records do not contain any notation of a wound.

According to VA examination in July 1988, the veteran noted 
multiple wounds to the left anterior chest in service without 
lung damage or subsequent residuals.  He also complained of a 
slight amount of aching and soreness in the right hand, which 
was a little bit weaker than the left.  Physical examination 
showed a small scar just to the left of the left nipple 
without tenderness or soreness.  There was a scar on the 
right middle finger with normal range of motion and sensation 
without swelling or deformity.  The diagnoses were residual 
SFW to the right hand, postoperative excision of a cyst to 
the right long finger; and SFW to the left anterior chest.  
Subsequent medical records on file do not contain any 
complaints or findings indicative of residual disability due 
to either the veteran's right middle finger scar or the SFW 
of his left chest wall.

The veteran testified at his video conference hearing in May 
2000 that, when he wears a tee-shirt, the shirt will stick to 
his SFW of the left chest wall and cause pain when being 
taken off, which interfered with his job as a truck driver.

A 10 percent evaluation is assigned for a scar that is 
superficial and poorly nourished with repeated ulceration or 
that is superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Other scars are rated on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Since the veteran's SFW of the left chest wall was without 
tenderness or functional impairment when examined in July 
1988, and there is no subsequent medical evidence or recorded 
complaints indicating additional disability, the disability 
picture does not more nearly approximate the criteria for a 
compensable evaluation under the provisions of Diagnostic 
Codes 7803, 7804, or 7805.

The Board has also considered whether the above claim should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1999).  However, based on the 
examination findings of no functional impairment, the Board 
finds that there is no indication in the record that the 
average industrial impairment resulting from the disability 
would be in excess of that contemplated by the assigned 
rating.  Therefore, the Board has concluded that referral of 
the case for extra-schedular consideration is not warranted.

With respect to the claim for a compensable evaluation prior 
to September 12, 1997, under 38 C.F.R. § 3.324, for multiple, 
noncompensable, service-connected disabilities, the Board 
notes that this section provides that where a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the rating 
schedule, a 10 percent evaluation can be assigned, but not in 
combination with any other rating.  When the veteran was 
awarded a 30 percent evaluation for PTSD effective September 
12, 1997, he was service connected for SFW residuals of the 
left chest wall and a scar of the right middle finger, 
residuals of a cyst removal, both of which are evaluated as 
noncompensably disabling.  

VA examination in July 1988 did not reveal any functional 
impairment as a result of the veteran's service-connected SFW 
residuals of the left chest wall and scar of the right middle 
finger, residuals of a cyst removal.  Additionally, medical 
records between July 1988 and September 1997 do not show any 
evidence that these disabilities interfere with the veteran's 
employability.  Accordingly, a compensable evaluation is not 
warranted for the veteran's multiple, noncompensable, 
service-connected disabilities, under the provisions of 
38 C.F.R. § 3.324, prior to September 12, 1997.

38 U.S.C.A. § 1922

The veteran was awarded service connection, with a 
compensable rating, for PTSD in an August 1998 rating 
decision.  Thereafter, he filed an application for RH 
insurance later in August 1998.  The veteran was notified by 
the VA Regional Office and Insurance Center in September 1998 
that he did not meet the requirement of good health, due to 
heart disease and diabetes, in order to be eligible for RH 
insurance.  The veteran filed an October 1998 notice of 
disagreement regarding this determination, and was sent a 
February 1999 statement of the case.  He then filed a VA Form 
9 substantive appeal later in February 1999, perfecting his 
appeal.

On VA examination in July 1988, diabetes mellitus, type II, 
fairly controlled since 1979, was diagnosed.  The veteran was 
hospitalized at a VA hospital in October 1990 with complaints 
of pain in the left chest, left shoulder, and left arm.  An 
acute inferior wall myocardial infarction was diagnosed.  On 
VA orthopedic examination in June 1998, the diagnoses were 
cervical and lumbosacral strain with degenerative disc 
disease.

The veteran testified at his video conference hearing in May 
2000 that if he had filed for insurance when he was 
discharged from service, he would have been entitled to 
insurance because his health was a lot better then.

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  (Public Law 102-86, § 
201(a)(1) changed the one-year application period to two 
years effective September 1, 1991).  In order to be eligible 
for RH insurance, the veteran must be in "good health", 
excepting any service connected disabilities.  The law 
requires the Secretary to establish "standards of good 
health" to determine if "the applicant is, from clinical or 
other evidence, free from disease, injury, abnormality, 
infirmity, or residual of disease or injury to a degree that 
would tend to weaken or impair the normal functions of the 
mind or body or to shorten life." 38 U.S.C.A. § 1922 (West 
1991); 38 C.F.R. § 8.0 (1999).  In response, the Secretary 
has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contains guidelines for evaluating applications for the 
various insurance programs administered by the VA.

In the present case, the veteran clearly filed a timely 
written application for RH insurance, based on an August 1998 
grant of service connection with a compensable rating.  Thus, 
the only question at issue is whether the veteran was in 
"good health", aside from his service connected disabilities, 
at the time of his application.

"Good health" is determined by a system of numerical ratings 
used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  Applications for RH insurance will be acceptable if 
the nonservice-connected disabilities do not exceed 300 
percent mortality, which means that 300 debits or more would 
preclude the veteran from meeting good health standards in 
order to receive RH insurance.  M29-1, Part V, Chapter 1, 
Advance Change 1-77, Paragraph 1.12(d)(1).  A veteran over 60 
who has had diabetes mellitus for over 15 years and has 
coronary artery disease, such as in this case, is assigned 
700 debits, prohibiting a finding of "good health."  Veterans 
Benefits Manual M29-1, Part V, Chapter 2, Diabetes Mellitus.  
As such, the veteran's application for RH insurance must be 
rejected due to ineligibility under 38 U.S.C.A. § 1922.


ORDER

Service connection for a cerebral concussion with headaches, 
for a residual SFW scar on the scalp, and for cervical 
arthritis is denied.

A compensable evaluation for SFW residuals of the left chest 
wall is denied.  

A compensable evaluation for multiple, noncompensable, 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324, prior to September 12, 1997, is denied.

Entitlement to RH insurance under the provisions of 
38 U.S.C.A. § 1922 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



Citation Nr: 0006216	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-40 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cerebral concussion 
with headaches.

2.  Entitlement to service connection for a residual shell 
fragment wound (SFW) scar on the scalp.

3.  Entitlement to service connection for cervical arthritis.

4.  Entitlement to a increased (compensable) evaluation for 
shell fragment wound (SFW) residuals of the left chest wall.

5.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities prior to 
September 12, 1997, under the provisions of 38 C.F.R. 
§ 3.324.

6.  Entitlement to Service Disabled Veterans' (RH) Insurance 
under the provisions of 38 U.S.C.A. § 1922.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to November 
1954; he has been awarded the Combat Infantryman Badge and 
the Purple Heart.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

An August 1998 rating decision granted service connection for 
post-traumatic stress disorder (PTSD), and assigned a 30 
percent evaluation effective September 12, 1997.

The veteran requested entitlement to service connection for 
tinnitus and for heart disability secondary to service-
connected PTSD in October 1998.  VA sent the veteran a letter 
later in October 1998 indicating that the veteran must 
furnish evidence of the incurrence or aggravation of tinnitus 
in service and how his heart disease is secondary to his 
service-connected PTSD to avoid a finding that the claims are 
not well grounded; the veteran was told to submit the 
evidence as soon as possible, preferably within 60 days of 
the date of the letter.  Since no subsequent evidence was 
submitted by the veteran, these issues are not part of the 
veteran's appeal.

The veteran testified at a personal hearing at the RO before 
the undersigned Board member on April 16, 1999.  However, the 
Board sent the veteran a letter on June 8, 1999, indicating 
that a transcript of the April 1999 hearing could not be 
obtained and asking if the veteran desired another personal 
hearing.  The letter indicates that, if the veteran did not 
respond to the letter within 30 days of the date of the 
letter the Board would assume that the veteran did not want 
another hearing and would adjudicate the case based on the 
evidence of record.  No response was received by the Board.


FINDINGS OF FACT

1.  The veteran's claims for service connection for a 
cerebral concussion with headaches, a residual SFW scar of 
the scalp, and cervical arthritis is not plausible.

2.  All available relevant evidence necessary for an 
equitable determination of the other issues on appeal has 
been obtained.

3.  The veteran's SFW scar of the left chest wall is not 
tender and painful and does not cause any functional 
impairment.

4.  The veteran's service-connected disabilities did not 
cause a problem with employment prior to September 12, 1997.

5.  The veteran was granted service connection, with a 
compensable rating, for PTSD in an August 1998 rating 
decision, effective September 12, 1997.

6.  The veteran filed an application for RH insurance later 
in August 1998.

7.  At the time of his application, the veteran was not in 
good health, as defined by the applicable VA criteria.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for a cerebral concussion with 
headaches, for a residual SFW scar on the scalp, or for 
cervical arthritis.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for SFW 
residuals of the left chest wall have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

3.  A 10 percent evaluation for multiple, noncompensable, 
service-connected disabilities prior to September 12, 1997, 
under the provisions of 38 C.F.R. § 3.324, is not warranted.  
38 C.F.R. § 3.324 (1999).

4.  The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922(a) (West 1991); 38 C.F.R. § 8.0 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  Service incurrence 
may be presumed for certain chronic disabilities, including 
arthritis, when shown to a degree of 10 percent within a year 
of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

38 U.S.C.A. § 1154 does not negate the need for medical 
evidence of a nexus between a current disability and a 
disease or injury incurred in or aggravated by service where 
a determinative issue involves a matter requiring medical 
expertise as opposed to a matter susceptible to lay 
observation.  See Libertine v. Brown, 9 Vet. App. 521 (1996).

The veteran's service medical records, including his November 
1954 discharge examination report, do not contain any 
complaints or findings of a cerebral concussion with 
headaches, a SFW scar of the scalp, or cervical disability.  

The earliest date of the post-service treatment records on 
file is in 1988.  X-rays of the cervical spine dated in March 
1988 were interpreted as showing mild cervical spondylosis.  
On VA examination in July 1988, the veteran's complaints 
included headaches and neck pain.  The diagnosis on 
neuropsychiatric examination in July 1988 was residuals of a 
concussion, complicated by arthritis.  The examiner noted 
that it was possible that the headaches that the veteran had 
been having more recently were either caused or aggravated by 
his cervical arthritis.  X-rays of the cervical spine were 
within normal limits.

VA outpatient records dated from 1988 to October 1997 reveal 
that X-rays of the cervical spine in May 1993 were considered 
to be unchanged from March 1988.  The veteran said in April 
1994 that he was still getting headaches.  Cervical 
spondylosis was noted in April 1997.  

On VA skin examination in September 1997, the diagnoses were 
benign superficial linear scar of the right frontoparietal 
area of the scalp and no scar at the back of the head.  On VA 
orthopedic examination in June 1998, the diagnosis was 
cervical and lumbar strain with degenerative disc disease.  
X-rays of the cervical spine in June 1998 were interpreted as 
showing advanced degenerative arthritis with narrowing of the 
disc spaces in the lower cervical spine.

Although the veteran contends that he has the disabilities at 
issue due to service, the veteran, as a lay person, is not 
qualified to provide medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

There is no evidence in the file of a cerebral concussion, a 
SFW scar of the scalp, or cervical disability in service and 
no evidence of cervical arthritis within a year of service 
discharge.  In fact, the initial evidence of any of these 
disorders was not until 1988, which is many years after 
service discharge.  Additionally, there is no medical opinion 
on file linking a cerebral concussion with headaches, a SFW 
scalp scar, or cervical disability to service injury.  The 
July 1988 diagnosis of residuals of a concussion is based on 
the veteran's subjective history, since there is nothing in 
the file or on physical examination in July 1988 to support a 
diagnosis of concussion; additionally, the examiner concludes 
that the veteran's headaches could have been caused by his 
cervical arthritis, which was not shown until many years 
after service discharge.  With respect to the scalp scar, the 
Board notes that the VA examiner in September 1997 found a 
hardly noticeable benign, superficial linear scar on the 
right frontoparietal area of the scalp; this scar was not 
diagnosed as a SFW.  As noted above, the provisions of 
38 U.S.C.A. § 1154(b) do not negate the need for medical 
nexus evidence.  Consequently, the Board must conclude that 
the veteran's claims for service connection for cerebral 
concussion with headaches, a SFW scar of the scalp, and 
cervical arthritis are not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claims for service connection for 
the disabilities noted above.  Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).

Increased Rating and 38 C.F.R. § 3.324

The veteran's claim for a compensable evaluation for SFW 
residuals of the left chest wall, as well as his claim for 
entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities prior to 
September 12, 1997, under the provisions of 38 C.F.R. 
§ 3.324, are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Additionally, the facts relevant to 
the claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.  

Although the veteran has been awarded the Purple Heart for 
wounds received in combat in May 1952, his service medical 
records do not contain any notation of a wound.

According to VA examination in July 1988, the veteran noted 
multiple wounds to the left anterior chest in service without 
lung damage or subsequent residuals.  He also complained of a 
slight amount of aching and soreness in the right hand, which 
was a little bit weaker than the left.  Physical examination 
showed a small scar just to the left of the left nipple 
without tenderness or soreness.  There was a scar on the 
right middle finger with normal range of motion and sensation 
without swelling or deformity.  The diagnoses were residual 
SFW to the right hand, postoperative excision of a cyst to 
the right long finger; and SFW to the left anterior chest.  
Subsequent medical records on file do not contain any 
complaints or findings indicative of residual disability due 
to either the veteran's right middle finger scar or the SFW 
of his left chest wall.

A 10 percent evaluation is assigned for a scar that is 
superficial and poorly nourished with repeated ulceration or 
that is superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Other scars are rated on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Since the veteran's SFW of the left chest wall was without 
tenderness or functional impairment when examined in July 
1988, and there is no subsequent medical evidence or recorded 
complaints indicating additional disability, the disability 
picture does not more nearly approximate the criteria for a 
compensable evaluation under the provisions of Diagnostic 
Codes 7803, 7804, or 7805.

The Board has also considered whether the above claim should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1999).  However, based on the 
examination findings of no functional impairment, the Board 
finds that there is no indication in the record that the 
average industrial impairment resulting from the disability 
would be in excess of that contemplated by the assigned 
rating.  Therefore, the Board has concluded that referral of 
the case for extra-schedular consideration is not warranted.

With respect to the claim for a compensable evaluation prior 
to September 12, 1997, under 38 C.F.R. § 3.324, for multiple, 
noncompensable, service-connected disabilities, the Board 
notes that this section provides that where a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the rating 
schedule, a 10 percent evaluation can be assigned, but not in 
combination with any other rating.  When the veteran was 
awarded a 30 percent evaluation for PTSD effective September 
12, 1997, he was service connected for SFW residuals of the 
left chest wall and a scar of the right middle finger, 
residuals of a cyst removal, both of which are evaluated as 
noncompensably disabling.  

VA examination in July 1988 did not reveal any functional 
impairment as a result of the veteran's service-connected SFW 
residuals of the left chest wall and scar of the right middle 
finger, residuals of a cyst removal.  Additionally, medical 
records between July 1988 and September 1997 do not show any 
any evidence that these disabilities interfere with the 
veteran's employability.  Accordingly, a compensable 
evaluation is not warranted for the veteran's multiple, 
noncompensable, service-connected disabilities, under the 
provisions of 38 C.F.R. § 3.324, prior to September 12, 1997.

38 U.S.C.A. § 1922

The veteran was awarded service connection, with a 
compensable rating, for PTSD in an August 1998 rating 
decision.  Thereafter, he filed an application for RH 
insurance later in August 1998.  The veteran was notified by 
the VA Regional Office and Insurance Center in September 1998 
that he did not meet the requirement of good health, due to 
heart disease and diabetes, in order to be eligible for RH 
insurance.  The veteran filed an October 1998 notice of 
disagreement regarding this determination, and was sent a 
February 1999 statement of the case.  He then filed a VA Form 
9 substantive appeal later in February 1999, perfecting his 
appeal.

On VA examination in July 1988, diabetes mellitus, type II, 
fairly controlled since 1979, was diagnosed.  The veteran was 
hospitalized at a VA hospital in October 1990 with complaints 
of pain in the left chest, left shoulder, and left arm.  An 
acute inferior wall myocardial infarction was diagnosed.  On 
VA orthopedic examination in June 1998, the diagnoses were 
cervical and lumbosacral strain with degenerative disc 
disease.

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  (Public Law 102-86, § 
201(a)(1) changed the one-year application period to two 
years effective September 1, 1991).  In order to be eligible 
for RH insurance, the veteran must be in "good health", 
excepting any service connected disabilities.  The law 
requires the Secretary to establish "standards of good 
health" to determine if "the applicant is, from clinical or 
other evidence, free from disease, injury, abnormality, 
infirmity, or residual of disease or injury to a degree that 
would tend to weaken or impair the normal functions of the 
mind or body or to shorten life." 38 U.S.C.A. § 1922 (West 
1991); 38 C.F.R. § 8.0 (1999).  In response, the Secretary 
has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contains guidelines for evaluating applications for the 
various insurance programs administered by the VA.

In the present case, the veteran clearly filed a timely 
written application for RH insurance, based on an August 1998 
grant of service connection with a compensable rating.  Thus, 
the only question at issue is whether the veteran was in 
"good health", aside from his service connected disabilities, 
at the time of his application.

"Good health" is determined by a system of numerical ratings 
used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  Applications for RH insurance will be acceptable if 
the nonservice-connected disabilities do not exceed 300 
percent mortality, which means that 300 debits or more would 
preclude the veteran from meeting good health standards in 
order to receive RH insurance.  M29-1, Part V, Chapter 1, 
Advance Change 1-77, Paragraph 1.12(d)(1).  A veteran over 60 
who has had diabetes mellitus for over 15 years and has 
coronary artery disease, such as in this case, is assigned 
700 debits, prohibiting a finding of "good health."  Veterans 
Benefits Manual M29-1, Part V, Chapter 2, Diabetes Mellitus.  
As such, the veteran's application for RH insurance must be 
rejected due to ineligibility under 38 U.S.C.A. § 1922.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a cerebral concussion with headaches, 
for a residual SFW scar on the scalp, and for cervical 
arthritis is denied.

A compensable evaluation for SFW residuals of the left chest 
wall is denied.  

A compensable evaluation for multiple, noncompensable, 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324, prior to September 12, 1997, is denied.

Entitlement to RH insurance under the provisions of 
38 U.S.C.A. § 1922 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







 

